COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Cohn v. CommissionerDocket No. 1566.United States Board of Tax Appeals7 B.T.A. 1064; 1927 BTA LEXIS 3035; August 9, 1927, Promulgated 1927 BTA LEXIS 3035">*3035  In the absence of evidence indicating error on the part of the Commissioner in determining the value of decedent's interest in a partnership business, his action is affirmed.  John M. Sullivan, Esq., for the petitioner.  Thomas P. Dudley, Jr., Esq., for the respondent.  LITTLETON7 B.T.A. 1064">*1064  The Commissioner determined a deficiency in estate tax due in 1923 in the amount of $3,142.22 but now states that the amount should be $3,126.53, no question being raised by this proceeding as to the difference.  The controversy relates to the Commissioner's valuation of the decedent's interest in a merchantile business operated as a partnership and known as "My Store." FINDINGS OF FACT.  Milton M. Cohn, executor of the estate of Oscar Mandel, who died March 9, 1922, is a resident of Chicago, Ill.  Oscar Mandel was a member of a partnership composed of himself and Albert Schwarzman, who were the owners of a general department store business operated in Bloomington, Ill., and known as "My Store." Each of the partners devoted practically his entire time to the conduct of the business, and neither received any salary as compensation for such services other1927 BTA LEXIS 3035">*3036  than his share of profits as a partner.  The combined services of the partners in operating and managing the business were reasonably worth $25,000 yearly.  Oscar Mandel was the more capable and efficient of the two.  The business was carried on in leased buildings and in the same locality for about 20 years.  The main building had five stories and was one and one-half blocks off the public square of Bloomington.  Space in other buildings was rented for certain departments of the firm's business.  Such 7 B.T.A. 1064">*1065  space was within a block of the public square.  Facing the public square was the more desirable location for stores, and there were about 20 stores on the square.  There was only one other department store in Bloomington of the same general character as that of Mandel and Schwarzman.  The mercantile business of Mandel and Schwarzman was not as good in 1921 and 1922 as it had been for several years immediately preceding.  During 1921 and 1922, and on March 9, 1922, the farmers in the vicinity of Bloomington were in bad financial condition and during those years also there had been strikes in Bloomington and a number of laborers had moved away.  This, as well as the general1927 BTA LEXIS 3035">*3037  postwar conditions, caused a decline in the net earnings of the business.  Certain departments of the store were doing but little business.  The capital invested and the amount of gross sales and net profits of the firm of Mandel and Schwarzman for the period January 31, 1912, to January 31, 1925, were as follows: Fiscal year ending - Capital investedSalesNet profitsLossJan. 31, 1912$123,026.72$405,258.47$31,904.34Jan. 31, 1913121,373.73438,429.7328,271.85Dec. 31, 1913141,981,01489,730.0729,711.82Jan. 31, 1915168,444.11625.099.7636,613.38Jan. 31, 1916194,691.90577,422.5141,997.03Jan. 31, 1917243,005.42660,555.1657,995.92Jan. 31, 1918283,083.67742,898.7068,225.18Jan. 31, 1919344,177.30771,237.6590,706.40Jan. 31, 1920355,757.711,106,152.58136,777.20Jan. 31, 1921356,664.881,099,503.1936,505.54Jan. 31, 1922306,869.35877,505.1918,691.63Jan. 31, 1923298,883.98815,885.4815,834.37Jan. 31, 1924306,433.49841,796.6237,127.49Jan. 31, 1925274,786.14761,228.03$390.04OPINION.  LITTLETON: The estate returned the interest of the decedent in the firm1927 BTA LEXIS 3035">*3038  of Mandel and Schwarzman at a value of $177,500.  The Commissioner determined the decedent's interest to have been of the value of $232,997.75 and, as a result, determined the deficiency here in controversy.  The evidence submitted is insufficient to enable the Board to determine whether the Commissioner's determination of the value is erroneous.  The estate claims that the value of the decedent's interest in the firm of Mandel and Schwarzman was not in excess of 75 per cent of the inventory of the business and some testimony was given to this effect.  The record, however, contains no evidence as to the inventories of the business or as to the value of the inventory on March 9, 1922, the date of the death of Oscar Mandel.  Judgment will be entered for the respondent.Considered by SMITH.